UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or [_]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to MARATHON PATENT GROUP, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-171214 01-0949984 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11100 Santa Monica Blvd., Ste. 380 Los Angeles, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 804-1690 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer (Do not check if smaller reporting company) [_] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes[_] No[x] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.6,789,905 shares of common stock are issued and outstanding as of November 7, 2014. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 1 Consolidated Statements ofOperations (unaudited) 2 Consolidated Statements of Cash Flows (unaudited) 3 Notes to Unaudited Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II – OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5. Other Information 41 Item 6. Exhibits 41 OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, “Marathon Patent Group, Inc.,” “we,” “us,” “our” and similar terms refer to Marathon Patent Group, Inc., a Nevada corporation, and subsidiaries. -i- Table of Contents Item 1. Financial Statements MARATHON PATENT GROUP, INC. AND SUBSIDIAfRIES CONSOLIDATED BALANCE SHEETS September30, December31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable - net Marketable securities - available for sale securities - Prepaid expenses and other current assets Total current assets Other assets: Property and equipment, net Intangible assets, net Deferred tax assets - Goodwill Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Clouding IP earn out - current portion - Income tax payable - Notes payable - Total current liabilities Long-term liabilities Clouding IP earn out, long-term portion - Total long-term liabilities - Liabilities of discontinued operations - Total liabilities Stockholders' Equity: Series A Convertible Preferred Stock, $.0001 par value, 50,000,000 shares authorized: 1,008,194 and 0 issued and outstanding at September 30, 2014 and December 31, 2013 - Series B Convertible Preferred Stock, $.0001 par value, 50,000,000 shares authorized: 391,000 and 0 issued and outstanding at September 30, 2014 and December 31, 2013 39 - Common stock, ($.0001 par value; 200,000,000 shares authorized; 5,799,448 and 5,489,593 issued and outstanding at September 30, 2014 and December 31, 2013 Additional paid-in capital Accumulated other comprehensive income - marketable securities available for sale - ) Accumulated deficits ) ) Total Marathon Patent Group, Inc. equity Non-controlling interest in subsidiary - ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. -1- Table of Contents MARATHON PATENT GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER30, 2014 FOR THE THREE MONTHS ENDED SEPTEMBER30, 2013 FOR THE NINE MONTHS ENDED SEPTEMBER30, 2014 FOR THE NINE MONTHS ENDED SEPTEMBER30, 2013 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of revenues (cost of revenue is exclusive of patent amortization expenses) Gross profit Expenses Amortization of patents and website Compensation and related taxes Consulting fees Professional fees General and administrative Total operating expenses Operating income (loss) from continuing operations ) ) Other income (expenses) Other income - - Other expense ) - ) - Realized loss - available for sale - ) - ) Impairment of goodwill ) - ) - Interest income Interest expense - ) ) ) Total other income (expenses) Income (loss) from continuing operations before benefit for income taxes ) ) Income tax benefit - - Income (loss) from continuing operations ) ) Discontinued operations: Income from discontinued operations, net of tax - - Net Income (loss) ) ) Deemed dividends related to beneficial conversion feature of Series A Convertible Preferred Stock - - ) - Net income (loss) available to common shareholders ) ) Income (loss) per common share, basic: Income (loss) from continuing operations $ $ ) $ $ ) Income from discontinued operations - - $ $ ) $ $ ) Income (loss) per common share, diluted: Income (loss) from continuing operations $ $ ) $ $ ) Income from discontinued operations - - $ $ ) $ $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - Basic OUTSTANDING - Diluted The accompanying notes are an integral part of these consolidated financial statements. -2- Table of Contents MARATHON PATENT GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS FOR THE NINE MONTHS ENDED ENDED SEPTEMBER30, 2014 SEPTEMBER30, 2013 (Unaudited) (Unaudited) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation Amortization of patents and website Amortization of expenses connected to equity to be issued for services Net reversal of expense related to forfeiture of unvested stock ) - Impairment of Goodwill - Deferred tax asset ) - Income tax payable - Stock based compensation relating to warrants Stock based compensation Non-cash revenue - ) Non-cash other income ) - Realized loss - available for sale - Gain on sale of assets of discontinued operations - ) Other non-cash adjustments - Changes in operating assets and liabilities Accounts receivable ) ) Assets of discontinued operations - current portion - Prepaid expenses and other current assets ) Accounts payable and accrued expenses Net cash provided by (used in) operating activities ) Cash flows from investing activities: Acquisition of patents ) ) Purchase of property, equipment, and other intangible assets ) ) Proceeds received from sale of marketable securities - Sale of real estate property (discontinued operations) - Capitalized cost related to improvements of real estate property (discontinued operations) - ) Net cash used in investing activities ) ) Cash flows from financing activities: Payment on note payable in connection with the acquisition of IP Liquidity ) - Payment on note payable in connection with the acquisition of Cyberfone Systems, LLC - ) Proceeds from sale of preferred and common stock, net of issuance costs Cash received upon exercise of warrant - Net cash provided by financing activities Netincrease in cash Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cash paid for: Interest $
